*77Opinion op the Court by
Judge Hobson
Rever sing.
On February 28, 1874, the Commonwealth of Kentucky issued to W. H. Nickels a patent for 34,800 acres of land by virtue of a survey of the land made by Nickels on May 16, 1873. The patent was based on 174 warrants of two' hundred acres each obtained by the patentee from the Letcher county court and for which he paid the price fixed by law. A portion of the boundary lines of the survey were established by marked trees plainly marked; the beginning point of the patent is at a point then well known by the citizens of the county and was well described in the survey ; so were other marked corners. The survey embraced large bodies of vacant lands and also lands that had been previously patented; the location of the survey is certain and definite and by a survey of the patent all the older surveys may be located. Nickels, at the time, resided in Letcher county and continued to reside there for fifteen years afterwards, within four miles 'of the land; on February 3, 1882, he sold and conveyed the entire tract covered by the patent to J. B. Altemus and W. D. Jones, who resided in Philadelphia, Pa., and purchased the lands for $34,800, which they then paid in good faith, believing that the patent was valid and that very little of it had been previously patented and that most of this had been bought up by Nickels; the State has every year since the issual of the patent collected from Nickels-and his vendees taxes on this land, the amount so paid amounting to at least $2,000.00; Letcher county has also since 1885 collected an ad valorem tax of a thousand dollars and in addition to this, taxes have been levied by some *78of the school districts within the survey. About the year 1883 or 1884, Altemus and Jones discovered there Were older patents inside of the survey and employed competent surveyors to locate these older patents which Nickels had not bought, up, offering to trace the citizens lines so that they might know what land belonged to them. Many of the citizens accepted this offer and Altemus and Jones made an outlay of over $3,000.00 in doing the work and after that only listed for taxation the quantity of land in the survey after excluding the older patents. On September 8, 1895, this suit was brought in the name of the Commonwealth by certain citizens of Letcher county to cancel the patent issued to Nickels; the majority of these persons are interested in surveys junior to the Nickels patent for part of the same land Which they expect to hold good if that-patent is annulled; the interest they have in these surveys was the inducement which caused the institution and prosecution of the suit. They had knowledge of the facts before they .made their surveys and knew that the vendees of Nickels did not claim any land which had been previously entered, surveyed or patented or held adversely for fifteen years. Altemus and Jones have bought up some of the older patents in addition to what Nickels bought. Nickels did not have the land surveyed* in blocks of two hundred acres each; he simply had a large survey made covering the land and afterwards had the plot marked off by the surveyor so as to show the same as though the land had been actually surveyed in blocks of two hundred acres each. Altemus and Jones have not been in actual possession under the patent, and some of the citizens living inside of it have at all times disregarded it on the idea that it was invalid and1 so believing have made the junior surveys, *79above referred to, and are now occupying them as their homes.
The court below annulled the patent. It is insisted that this judgment is right for the following reasons:
1. The survey purports to have been made in blocks of two hundred acres each, when in fact the entire boundary was surveyed and the plot was made by running a base line and plotting off the land in blocks of two hundred acres.
2. There was no notice to the older patentees or those holding older entries.
3. The patentee knew that a large part of the land was covered by older grants and none of these are excluded or mentioned in the patent, the fact being that only about eight thousand acres of the land was then in fact vacant.
In American Association, Limited, v. Innis, 22 Ky. Law Rep. 1196, 60 S. W. 388, and in Uhl v. Reynolds, Register, decided at this term, we fully considered most of these questions. In those cases the previous decisions of the court are collected and we said then, however much we might be inclined as an original proposition to question the correctness of the rule heretofore established, we can not depart from it after it has been acted on for so many years and the title to large bodies of land have been bought and sold upon the faith of these decisions. To do so would be to depart from the rule of stare decisis.
The arguments that are so earnestly pressed upon us by appellee’s distinguished counsel and elaborated in the dissenting opinion of Judge O’Rear in the case of Uhl v. Reynolds, were forcibly stated by Judge Pryor in his dissenting opinion in Register v. Read, 72 Ky. 103, and for us now to take this view and hold a patent issuing for more than two hundred acres *80to be void would be for us now substantially to adopt the rule urged by Judge Pryor in that dissenting opinion, notwithstanding the fact that this court has sustained patents under this statute, similar to the one before us on the authority of the majority opinion in that case.
There is no- provision of law inhibiting the inclusion of several surveys in one patent; it being settled that one person might at the same time make two surveys each of two- hundred acres or more at his election, the land office issued patents upon these surveys including in one grant as many surveys as were desired at the request of the patentee. This practice followed the ruling of the United States Supreme Court by Chief Justice Marshall in Polk’s Lessee v. Wendell, 9 Cranch 87, which was approved in Smelting Co. v. Kemp, 104 U. S. 648. When there was no statute for bidding this- and such patents have been recognized by this court, after large sums of money have been invested on the faith of this practice of the land office and these decisions, it would be, in our judgment, a departure from well settled legal principles for us now to declare such patents invalid. Besides, this patent comes within an amendatory act which was evidently made for the purpose of inducing the taking up of the mountainous and timbered lands- of the State in large areas in this way.
The act of March 27, 1872, provides: “Section 3, chapter 2, Revised Statutes, entitled Treasury Warrant Claims, be and the same is so amended as to authorize the register of the land office to issue patents to persons who- have surveyed or may hereafter survey vacant and unappropriáte-d lands in this Commonwealth for any number of acres so surveyed and appropriated: Provided, that this act shall only apply *81to the counties of Greenup, Lawrence, Pike, Laurel, Letcher and Clay. ’ ’
The patent before us was issued under this act. It in express terms authorized the register of the land office to issue patents to persons who had surveyed or might thereafter survey vacant lands for any number of acres so surveyed. To hold that only two- hundred acres could be surveyed or only two hundred acres embraced in one patent under this act would be to deny proper effect to its express terms, after it had been acted upon by the authorities of the State, and the patent issued under its authority by the State has been purchased in good faith, by those who gave credit to the official act of the State, as shown by the patent issued under its seal. Section 3 of the original act authorized any one to enter and survey, “any number of acres of such land in the' county not less than twenty-five- nor more than two hundred. ’ ’ The amendment authorizing surveys “for any number of acres” was necessarily intended to remove the limit as to the quantity of land that might be embraced in one survey, for it made no other change in the existing law.
We, therefore, conclude that the patent is not void because it covered 34,800 acres of land. There are no exclusions in the patent; it is entirely silent as to prior grants. The question does not arise, therefore, in this case as to the effect of th-e exclusion in a patent of prior grants which, are not identified. The fact that the surveyor who made the survey and the patentee who obtained the grant knew that the patent embraced land that was covered by prior grants can not affect the validity of the patent. A patent is nothing more nor less than a deed from the State, and an innocent purchaser of land covered by a patent stands *82just as an innocent purchaser of land from one who holds title by deed. The statute does not declare a patent embracing land previously patented to be altogether void. It only declares it void in so far as it embraces older grants or surveys. This is well settled. (Hall v. Martin 89 Ky. 9, 11 Ky. Law Rep. 241; Mansell v. Israel, 6 Ky. 510, 1 Dembitz on Land Titles, 503.)
We conclude, therefore, that the patent is not invalid as to the lands embraced in it which were vacant or unappropriated at the time of the survey. As to all lands covered by it that were not then vacant and unappropriated, it, of course, passed no- title. The record is not so presented as to enable us to determine what lands passed1 to appellants under it or to determine anything as to what prior grants existed or any of the rights of occupying claimants to the land. The only question, before us is as to the validity of the patent for such land as was vacant and subject to appropriation. To this extent we are of opinion that the patent is valid and that the court below erred in adjudging it void.
Judgment reversed and cause remanded, with directions to the court below to enter a judgment dismissing the petition.
The whole court sitting. Judge O’Bear dissenting.